Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07250 Name of Fund: BlackRock Broad Investment Grade 2009 Term Trust, Inc. (BCT) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Broad Investment Grade 2009 Term Trust, Inc., 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2008 Date of reporting period: 11/01/2007  01/31/2008 Item 1  Schedule of Investments BlackRock Broad Investment Grade 2009 Term Trust Inc. (BCT) Schedule of Investments as of January 31, 2008 (Unaudited) Face Amount Asset-Backed Securities** Value $ 233,792 Global Rated Eligible Asset Trust Series 1998-A Class 1, 7.45% due 9/15/2007 (d)(f)(h) $ 23 Structured Mortgage Asset Residential Trust Series 2, 8.24% due 11/07/2007 (f)(h) 57 Total Asset-Backed Securities (Cost - $41,827) - 0.0% 80 U.S. Government Agency Mortgage-Backed Securities Fannie Mae Guaranteed Pass-Through Certificates: 5.50% due 1/01/2017 - 2/01/2017 6.50% due 7/01/2029 Total U.S. Government Agency Mortgage-Backed Securities (Cost - $310,294) - 0.9% U.S. Government Agency Mortgage-Backed Securities** - Collateralized Mortgage Obligations Fannie Mae Trust Series 1992-174 Class S, 0.098% due 9/25/2022 (a) Fannie Mae Trust Series 1993-49 Class H, 7% due 4/25/2013 Fannie Mae Trust Series 1993-49 Class L, 0.445% due 4/25/2013 Fannie Mae Trust Series 1993-192 Class SC, 6.967% due 10/25/2008 (a) Fannie Mae Trust Series 1993-214 Class SH, 9.539% due 12/25/2008 (a) Fannie Mae Trust Series 1993-214 Class SK, 10% due 12/25/2008 (a) Fannie Mae Trust Series 1994-13 Class SJ, 8.75% due 2/25/2009 (a) Fannie Mae Trust Series 1996-20 Class SL, 10.475% due 9/25/2008 (a) Fannie Mae Trust Series 2003-70 Class ID, 5% due 4/25/2022 Fannie Mae Trust Series 2004-13 Class IG, 5% due 10/25/2022 Fannie Mae Trust Series G-21 Class L, 0.95% due 7/25/2021 Freddie Mac Multiclass Certificates Series 65 Class I, 0.50% due 8/15/2020 Freddie Mac Multiclass Certificates Series 141 Class H, 1.06% due 5/15/2021 Freddie Mac Multiclass Certificates Series 1506 Class S, 10.578% due 5/15/2008 (a) Freddie Mac Multiclass Certificates Series 1510 Class G, 7.05% due 5/15/2013 Freddie Mac Multiclass Certificates Series 1515 Class S, 9.793% due 5/15/2008 (a) Freddie Mac Multiclass Certificates Series 1598 Class J, 6.50% due 10/15/2008 (j) Freddie Mac Multiclass Certificates Series 1618 Class SA, 8.25% due 11/15/2008 (a) Freddie Mac Multiclass Certificates Series 1661 Class SB, 9.841% due 1/15/2009 (a) Freddie Mac Multiclass Certificates Series 1688 Class S, 11.023% due 12/15/2013 (a) Freddie Mac Multiclass Certificates Series 2412 Class SE, 7.40% due 2/15/2009 (a) Freddie Mac Multiclass Certificates Series 2517 Class SE, 5.659% due 10/15/2009 (a) Freddie Mac Multiclass Certificates Series 2523 Class EH, 5.50% due 4/15/2020 Freddie Mac Multiclass Certificates Series 2564 Class NC, 5% due 2/15/2033 Freddie Mac Multiclass Certificates Series 2633 Class PI, 4.50% due 3/15/2012 69 Freddie Mac Multiclass Certificates Series 2739 Class PI, 5% due 3/15/2022 Freddie Mac Multiclass Certificates Series 2929 Class PA, 5% due 8/15/2018 Freddie Mac Multiclass Certificates Series 2976 Class KI, 5.50% due 11/15/2034 Freddie Mac Multiclass Certificates Series 3189 Class KI, 6% due 1/15/2035 Freddie Mac Multiclass Certificates Series 3207 Class QI, 6% due 2/15/2035 Total U.S. Government Agency Mortgage-Backed Securities - Collateralized Mortgage Obligations (Cost - $5,198,380) - 12.1% Non-Government Agency Mortgage-Backed Securities** - Collateralized Mortgage Obligations Citicorp Mortgage Securities, Inc. Series 1993-14 Class A-4, 13.58% due 11/25/2023 (a) JPMorgan Mortgage Trust Series 2006-A7 Class 2A2, 5.829% due 1/25/2037 (a) Nomura Asset Acceptance Corp. Series 2004-AR4 Class 2A3, 3.711% due 12/25/2034 (a) 1 BlackRock Broad Investment Grade 2009 Term Trust Inc. (BCT) Schedule of Investments as of January 31, 2008 (Unaudited) Face Non-Government Agency Mortgage-Backed Securities** - Amount Collateralized Mortgage Obligations Value $ 587,524 Residential Accredit Loans, Inc. Series 2002-QS16 Class A3, 9.563% due 10/25/2017 (a) $ Salomon Brothers Mortgage Securities VI, Inc. Series 1987-3 Class A, 12.50% due 10/23/2017 (i) Structured Adjustable Rate Mortgage Loan Trust Series 2004-11 Class A, 7.006% due 8/25/2034 (a) Vendee Mortgage Trust Series 2002-1 Class 1IO, 0.043% due 10/15/2031 (a) WaMu Mortgage Pass-Through Certificates Series 2003-AR10 Class A6, 4.056% due 10/25/2033 (a) WaMu Mortgage Pass-Through Certificates Series 2005-AR4 Class A3, 4.585% due 4/25/2035 (a) Wells Fargo Mortgage Backed Securities Trust Series 2004-N Class A6, 4% due 8/25/2034 (a) Total Non-Government Agency Mortgage-Backed Securities - Collateralized Mortgage Obligations (Cost - $5,519,020) - 14.5% Industry Corporate Bonds Capital Markets - 2.6% Morgan Stanley Group, Inc., 10% due 6/15/2008 Total Corporate Bonds (Cost - $1,007,549) - 2.6% State Municipal Bonds California - 4.0% Fresno, California, Taxable Pension Obligation Revenue Bonds, 7.80% due 6/01/2014 (b)(g) Kern County, California, Taxable Pension Obligation Revenue Bonds, 6.98% due 8/15/2009 (e) Los Angeles County, California, Taxable Pension Obligation Revenue Bonds, Series D, 6.97% due 6/30/2008 (e) Louisiana - 1.3% Orleans Parish, Louisiana, School Board, Taxable Pension Obligation, Revenue Refunding Bonds, Series A, 6.60% due 2/01/2008 (c) Total Municipal Bonds (Cost - $2,000,000) - 5.3% Short-Term Securities Federal Home Loan Bank, 1.35% due 2/01/2008 Total Short-Term Securities (Cost - $25,600,000) - 64.7% Total Investments (Cost - $39,677,070*) - 100.1% Liabilities in Excess of Other Assets - (0.1%) ) Net Assets - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of January 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) ** Asset-Backed and Mortgage-Backed Securities are subject to principal paydowns. As a result of prepayments or refinancings of the underlying instruments, the average life may be substantially less than the original maturity. (a) Floating rate security. (b) Escrowed to maturity. (c) FGIC Insured. (d) The security may be offered and sold to "qualified institutional buyers" under Rule 144A of the Securities Act of 1933. (e) MBIA Insured. (f) Non-income producing security; issuer filed for bankruptcy or is in default of interest payments. 2 BlackRock Broad Investment Grade 2009 Term Trust Inc. (BCT) Schedule of Investments as of January 31, 2008 (Unaudited) (g) Subject to principal paydowns. (h) Restricted securities as to resale, representing approximately 0.0% of net assets, were as follows: Acquisition Issue Date Cost Value Global Rated Eligible Asset Trust Series 1998-A Class 1, 7.45% due 9/15/2007 3/15/2006 $ 77 $ 23 Structured Mortgage Asset Residential Trust Series 2, 8.24% due 11/07/2007 3/15/2006 57 Total $ $ 80 (i) Represents a zero coupon bond; the interest rate shown is the effective yield at the time of purchase. (j) All or a portion of security held as collateral in connection with open financial futures contracts.  Financial futures contracts sold as of January 31, 2008 were as follows: Number of Expiration Face Unrealized Contracts Issue Date Value Appreciation 2-Year U.S. Treasury Bond March 2008 $ 21,401,343 $79,468 3 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Broad Investment Grade 2009 Term Trust, Inc. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Broad Investment Grade 2009 Term Trust, Inc. Date: March 24, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Broad Investment Grade 2009 Term Trust, Inc. Date: March 24, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Broad Investment Grade 2009 Term Trust, Inc. Date: March 24, 2008
